Citation Nr: 0837163	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, the veteran requested a video conference 
hearing before a Veterans Law Judge.  A hearing was 
subsequently scheduled for him in September 2008.  However, 
the veteran failed to appear for that hearing.  A 
postponement was not requested or granted.  The veteran has 
not asserted any good cause for missing the hearing or 
requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was exposed to asbestos during 
service, and that as a result of this exposure he developed 
asbestosis.  Specifically, he asserts that he was exposed to 
asbestos as a result of exposure to brake shoes.  The veteran 
asserts that he was exposed to dust off brake shoes in the 
process of maintaining vehicles which included changing brake 
shoes and drums.  Service personnel records confirm that the 
veteran's principal duties included being a wheel vehicle 
mechanic from December 6, 1965 to January 24, 1966, May 23, 
1966 to November 16, 1966, May 6, 1967 to May 18, 1967, 
February 4, 1968 to June 14, 1968, July 1, 1968 to October 
22, 1968, and from January 15, 1969 to August 15, 1969.  The 
veteran contends that he worked as a pipe-fitter post-
service.  On the veteran's application to the Social Security 
Administration, he indicated that he worked as a pipe fitter 
from 1985 to September 2001.  The Social Security 
Administration found him disabled as of February 2002.  He 
also indicated being a shipyard worker for three years, and 
an oil field and paper mill worker.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, it 
is unclear whether the veteran has a current diagnosis of 
asbestosis.  Multiple private treatment records, including x-
rays, show diagnoses of asbestosis and chronic obstructive 
pulmonary disease with asbestosis.  Various sources have set 
the date of onset to around the late 1980's to early 1990's.  
However, there are also medical records which show that there 
is no acute pulmonary disease.  Of significance, the veteran 
was afforded a VA pulmonary examination in July 2002.  In 
noting a diagnosis of asbestos exposure but without pulmonary 
asbestos detected on x-ray, the examiner did not address the 
multiple findings by private clinicians of asbestosis.  As 
there are discrepancies as to whether the veteran currently 
has asbestosis, the Board finds that a remand for another 
examination and opinion is required in order to fairly 
address the merits of his claim. 38 C.F.R. § 3.159(c)(2) 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should submit or authorize 
the VA to obtain any information, 
including medical reports and 
dispositions, regarding asbestos exposure 
law suit(s) in which he was a plaintiff.  
All information obtained should be 
associated with the claims folder.  

2.  Schedule the veteran for a VA 
pulmonary examination by a physician 
knowledgeable in pulmonary disorders. The 
claims file should be forwarded to the 
examiner. Following a review of the 
relevant evidence in the claims file 
(including the veteran's military and 
employment history, the clinical 
examination, and any tests that are deemed 
necessary, to include appropriate X-rays, 
which should be reviewed by a designated 
"B reader" radiologist (i.e., one 
certified by examination to read and grade 
asbestos films)), the examiner should 
address the following questions:

Does the veteran have a current diagnosis 
of asbestosis?  If not, the examiner 
should reconcile his/her findings with the 
diagnoses of asbestosis in the record.

If so, is there a 50 percent or greater 
degree of probability that asbestosis 
began during service or is causally linked 
to any incident of active duty, to include 
exposure to asbestos?  The examiner is 
requested to provide a rationale for any 
opinion provided.  

3.  Thereafter, readjudicate the claim on 
the basis of all of the evidence of record 
and all governing legal authority.  If the 
benefit is not granted, the veteran and 
his representative must be provided with a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




